Citation Nr: 0505508	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-35 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a heart murmur.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the benefit sought on 
appeal.  The veteran, who had active service from April 1956 
to May 1959 and from September 1961 to September 1962, 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board notes that the veteran's service medical 
records are not associated with the claims file.  The RO 
indicated in the Statement of the Case that the National 
Personnel Records Center (NPRC) reported in response to a 
request for the veteran's service medical records that they 
were unable to locate any service medical records.  While it 
may technically be correct that the NPRC was unable to locate 
the any of the veteran's service medical records, the NPRC's 
response was actually that a prior response furnished to the 
RO in Atlanta on May 16, 1983 had contained service medical 
records.  

The Board observes that the veteran's claims file contains a 
notation that suggests that the veteran's original claims 
file had been lost and that a rebuilt file should be created.  
Efforts were undertaken to locate the veteran's original 
claims file and a rebuilt file was created.  The veteran's 
claims file is marked as "Rebuilt Folder."  It therefore 
appears to the Board that if a previously created claims file 
did exist, that the veteran's service medical records were 
likely in that original claims file.  

While efforts to locate the veteran's original claims file 
will continue, the veteran has related in his VA Form 9 
(Appeal to Board of Veterans' Appeals) that his service 
medical records were considered by the Social Security 
Administration in a claim for disability benefits.  
Therefore, the possibility exists that copies of the 
veteran's service medical records may be obtained from the 
Social Security Administration.  As such, the Board believes 
that the RO should contact the Social Security Administration 
to obtain the records that agency used in making their 
decision.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following action:

The RO should obtain and associate with 
the claims file copies of any written 
decision concerning the veteran's claim 
for disability benefits from the Social 
Security Administration and copies of any 
medical records utilized in reaching that 
decision.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 


and/or argument he desires to have considered in connection 
with his current appeal.  No action is required of the 
veteran until he is notified



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




